Filed 7/23/14 In re Fernando M. CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re FERNANDO M., a Person Coming                                   B252370
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. MJ21118)
THE PEOPLE,

         Plaintiff and Respondent,

         v.

FERNANDO M.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
Nancy S. Pogue, Temporary Judge. Affirmed.
         Gerald Peters, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                          _______________________
       On December 12, 2011, the People filed a Welfare and Institutions Code, section
602 petition against Fernando M., then 13 years old, alleging three counts of felony
vandalism (Pen. Code, § 594, subd. (a)). Fernando denied the allegations. At the
conclusion of a jurisdiction hearing, the juvenile court found the vandalism allegations
true as to counts 1 and 2, declared the offenses felonies, and dismissed count 3.1 A
disposition hearing was set.
       Prior to the disposition hearing, sheriff’s deputies executed a search warrant on
Fernando’s residence and found cash and marijuana in his bedroom. During an
interview, Fernando admitted to deputies that the marijuana belonged to him and that he
made money by selling it.
       On September 12, 2012, the People filed a Welfare and Institutions Code, section
602 petition against Fernando, then 15 years old, alleging one count of possession of
marijuana for sale (Health & Saf. Code, § 11359). Fernando denied the allegation. The
disposition hearing on the December 12, 2011 petition was continued.
       In 2013, the juvenile court granted Fernando’s motion for discovery of police
personnel records (Evid. Code, § 1045; Pitchess v. Superior Court (1974) 11 Cal. 3d 531),
reviewed the records at an in camera hearing and found discoverable information, which
was provided to Fernando. The court then heard and denied Fernando’s motion to
suppress evidence (Welf. & Inst. Code, § 700.1).
       At the conclusion of the jurisdiction hearing, the juvenile court found true the
allegation Fernando possessed the marijuana for sale, declared the offense a felony and
sustained the petition. At the disposition hearing on both petitions, the court declared
Fernando a ward of the court and ordered him home on probation.
       We appointed counsel to represent Fernando on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On April 11, 2014,
we advised Fernando he had 30 days in which to submit any contentions or issues he
wished us to consider. We have not received a response.

1      A second delinquency petition also filed on December 12, 2011, was dismissed
with prejudice.

                                             2
       We have examined the entire record and are satisfied that Fernando’s appellate
attorney has fully complied with the responsibilities of counsel and that no arguable
issues exist. (Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145
L. Ed. 2d 756]; People v. Kelly (2006) 40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d
436, 441.)

                                     DISPOSITION
       The order is affirmed.




                                                 ZELON, J.




We concur:




       WOODS, J.




       SEGAL, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3